10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-00364-RSL Document 25 Filed 07/17/19 Page 1 of 4

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

JOYCE L. SEIDLER and DOUGLAS SEIDLER, wife
and husband, and the marital community composed
thereof,

Plaintiff,
V.

HOLLAND AMERICA LINE - U.S.A., a Washington
corporation; HOLLAND AMERICA LINE, INC., a
Washington corporation; HOLLAND AMERICA
LINE N.V., a Curacao corporation; and HAL
ANTILLEN N.V., a Curacao corporation,

Defendants.

 

 

STIPULATION

No. 2:18-cv-00364

STIPULATION AND fPROPOSED]
ORDER OF DISMISSAL

COME NOW Plaintiffs JOYCE and DOUGLAS SEIDLER and Defendants

HOLLAND AMERICA LINE — U.S.A., HOLLAND AMERICA LINE, INC., HOLLAND

AMERICA LINE N.V., and HAL ANTILLEN N.V., through their respective counsel, and

stipulate to the entry of an Order of Dismissal of Plaintiff's Claims Against Defendants, in

{28872-00522326;1}

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL LE GROS BUCHANAN

Page 1
No. 2:18-cv-00364

& PAUL

4025 DELRIDGE WAY SW
SUITE 500
SEATTLE, WASHINGTON 98106-1271
(206) 623-4990

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-00364-RSL Document 25 Filed 07/17/19 Page 2 of 4

their entirety, with prejudice and without costs, for the reason that the named parties have

reached final settlement in this matter.

DATED this 17th day of July, 2019.

LE GROS BUCHANAN & PAUL

By: s/ Louis A. Shields

By: s/ Nathan J. Beard

Louis A. Shields, WSBA #25740

Nathan J. Beard, WSBA #45632

4025 Delridge Way SW, Suite 500

Seattle, WA 98106-1271

Phone: (206) 623-4990

Email: lshields@legros.com
nbeard@legros.com

Attorneys for Defendants

{28872-00522326;1}

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

Page 2
No. 2:18-cv-00364

FRIEDMAN RUBIN

By: s/David P. Roosa

Roger Davidheiser, WSBA #18638

Richard Friedman, WSBA #30626

David Roosa, WSBA #45266

51 University Street, Suite 201

Seattle, WA 98101

Phone: (206) 501-4446

Email: rdavidheiser@friedmanrubin
rfriedman@friedmanrubin.com
droosa@friedmanrubin.com

Attorneys for Plaintiffs

& PAUL

4025 DELRIDGE WAY SW

SUITE 500

SEATTLE, WASHINGTON 981061271

(206) 623-4990

LE GROS BUCHANAN

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-00364-RSL Document 25 Filed 07/17/19 Page 3 of 4

ORDER

Based upon the foregoing Stipulation, the referenced claims of Plaintiffs’ are hereby

dismissed with prejudice, and without costs.

ki sey of Je é
Dated this day of J , 2019.

[dS Canuik

THE HONORABLE ROBERT S. LASNIK
United States District Court Judge

Presented By:
LEGROS BUCHANAN & PAUL

By Louis A. Shields

LOUIS A. SHIELDS, WSBA #25740
LeGros Buchanan & Paul

4025 Delridge Way SW, Suite 500
Seattle, WA 98106

Phone: 206.623.4990

Fax: 206.467.4828

Email: Ishields@legros.com
Attorneys for Defendants

{28872-00522326;1}

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL LE GROS BUCHANAN
No. 2:18-cv-00364 aeadeat- 4

SEATTLE, WASHINGTON 98106-1271
(206) 623-4990

 
